Title: James Madison to George Joy, 9 September 1834
From: Madison, James
To: Joy, George


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr.
                                
                                Sept. 9. 1834
                            
                        
                        
                        I have received your two letters of June 4th & 11th. with their enclosures. The letter to your brother
                            records a touching incident in the life of Lafayette, a life which if history does it justice, will fill some of its most
                            conspicuous & interesting pages. Observing that Mr. Adams had been designated by Congress to prepare an Obituary
                            Memoir of the man so much admired and beloved by our Country, I took the liberty of inclosing to him, your letter to your
                            brother, that the incident, should Mr. A. not decline the Task assigned him, might have the chance of being the better
                            guarded agst. the oblivion you wish it to escape. And as you were an acquaintance of Mr. A. I thought it not amiss to add
                            to it your letter to Sr. James Graham, and to both your two letters to me; presuming that the liberty would not be
                            disagreeable to you, nor unacceptable to Mr. A. The manner in which he speaks of you, and of the long intimacy between the
                            two families, makes me glad that I did so.
                        The orders in Council at which you glance, have a relation to our Embargo, and to our Declaration of war,
                            which give them a historical importance. They were most certainly the ground of the Embargo. They were printed in an
                            English Newspaper in the very words they bore, with an intimation that they would be forthwith promulgated; and the
                            Newspaper was lying on the table of the Cabinet when the Message recommending the Embargo was prepared. With this
                            authority for their existence, your letters to me were in precise accordance. Yet the spirit of party denied at the time,
                            that the Executive had any knowledge of the fact, and there are probably not a few still under that delusion, with a
                            danger that it may gain Credit with posterity. Had Congress, by disregarding such a State of things, exposed our whole
                            commerce to the sweeping depredation which awaited it; they would have deserved the reproaches which have been lavished on
                            the Embargo. The duration of it is more open for discussion; but if it failed of success it might be explained by the
                            evasions & obstructions practised in the most commercial quarter of the Union. Had these been apprehended in time,
                            and 5 or 600 Marblehead Seamen who offered their Services, been put on board Vessels commissioned and by proper
                            encouragements, animated to capture smugglers & carry them into faithful ports where they wd. have been condemned, the
                            measure would have had a fairer trial, and the issue might have been very different.
                        In relation to the Declaration of War, the Orders in Council had an agency of the most pointed character.
                            Although it could not be unknown that the U. S. had made a revocation of the Orders, a sine qua non, of the continuances of
                            peace, the British Envoy here, according to instructions communicated, in extenso & for the eye of the President, a
                            dispatch declaring that the Orders in Council would not and could not be revoked; leaving to the U. S. no alternative but
                            disgraceful submission, or an appeal to the ultima ratio. Notwithstanding this communication, not many weeks elapsed,
                            before a revocation was produced by the popular distress, but not in time to prevent the war which the categorical refusal,
                            had precipitated.
                        There were circumstances attending the termination of the war, not unworthy of recollection. During the
                            negociation at Ghent, the Chancellor of the Exchequer was called upon to say, whether "the war taxes" limited by a
                            ministerial pledge to the continuance of the war, would be prolonged after the peace in Europe, by the supervening war
                            with the U. States. Aware that the objects to which the war had been reduced, would not reconcile the nation to the
                            obnoxious taxes, the minister made no reply; the Parliament was prorogued; and in the meantime the treaty at Ghent brought
                            to a conclusion.
                        It is not improbable that some of the particulars I have referred to, may be more accurately preserved in
                            your memory, than in mine; and quite certain that you possess more convenient means of verifying and extending them than
                            my situation permits.
                        I sincerely hope for the sake of humanity, that you may be right in your anticipation, that G. Britain, will
                            put an end to her practice of impressement at home; and for the peace of the world, that it may be accompanied by a
                            relinquishment of her pretensions on the high seas relating to impressment, blockades, the list of Contraband, and some
                            others vexatious if not illegal; not excepting the seizure of enemy goods in friendly vessels against which she herself
                            courted a stipulation from the Dutch; when her Naval power had a match, in that of the Dutch,
                            and she is now the sole advocate. In these sacrifices, if so to be called, a facility is afforded to her pride,
                            by the liberalizing spirit of the age to which she is becoming a party; and it cannot escape her foresight, that without
                            them, she will have the maritime world to contend with; the new as well as the old half. The former presents a rapidity of growth, forcing itself into the calculations of all
                            sagacious Statesmen. Judging from the past twenty years, what the effect of the next twenty will be in the Northern portion of the hemisphere, and may be in the Southern; and
                            comparing the resources for building & loading Ships on this
                            side of the Atlantic with those on the other, the vanity of an American may be excused for supposing that the Trident
                            itself, will at no remote day cross the Atlantic. Nor will such an event be retarded by arbitrary or monopolizing
                            expedients. Navigation is now a favorite object with all nations having an interest in it; and there is no case in which,
                            unequal & grasping regulations, admit a more simple & effectual reciprocation, especially if the Articles
                            to be exchanged, should give an advantage to the defensive party.
                        I cannot doubt that a compilation from your laudable efforts, in  print and in your private
                            Correspondences, first to prevent a war between G. Britain & the U. S. and next to hasten a close to it, will be
                            acceptable even now to many readers, and a valuable contribution at any time to the annals of the period. But I doubt
                            whether any of the communications from me will merit a place in the Work. Of some of my letters copies may not have been
                            retained in the hurry of an extensive private correspondence incident to my public situation. Those on my files, are but
                            few; and if not to be prohibited, not of sufficient moment to be recommended for the Public eye.
                        The last letter from you, previous to the two now acknowledged, introduced a Mr. Fuller. Having been arrested
                            on his way to Montpellier, by some requisite change in his arrangements, he informed me of it, in a letter to which the
                            enclosed was an answer. From the return of it lately, as a dead letter, I infer that he is now in England. If so, please
                            to renew the Seal, and let him find that the due attention was given to him.
                        You express regret & almost complaint at the intermission of my letters. I cannot but feel regret
                            myself at the cause of yours. But I mingle with mine the reflection, that yours implies a continuance of the esteem
                            & regard which I have always valued. In the case of a complaint I should have pleas, of which I am in the habit of
                            reminding my friends, and to which I am sure you would be amongst the last to demur; I am now far advanced into my eighty
                            fourth year, with a Constitution crippled by a tedious & distressing Rheumatism, to the effects of which have been
                            added other indispositions, one of which is still hanging on me; and with the further addition, that my fingers are so
                            stiffened as to make writing awkward & laborious, and my vision so faded as to make reading a task to me. I
                            sincerely wish that your days may outnumber mine, with an exemption from the infirmities which have beset mine. With this
                            wish accept all other good ones.
                        
                            
                                J. M.
                            
                        
                    The freedom of some of my remarks, and the extravagance as it may be deemed, of some of my speculations, will sufficiently
                            suggest, that my letter is not for the public eye.